Filed 11/15/22 P. v. Tatum CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                  B314563

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. NA110863)
         v.

DARRELL TATUM,

         Defendant and Appellant.

      APPEAL from a judgment of the Superior Court of
Los Angeles County. Chet L. Taylor, Judge. Affirmed in part,
vacated in part, and remanded with directions.

     Janet Uson, under appointment by the Court of Appeal, for
Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Rene Judkiewicz, Deputy
Attorneys General, for Plaintiff and Respondent.

                           ______________________________
       Defendant and appellant Darrell Tatum appeals from his
conviction on seven counts of second degree robbery (Pen. Code,
§ 211),1 one count of attempted second degree robbery (§§ 211,
664), one count of unlawful possession of a firearm by a convicted
felon (§ 29800, subd. (a)(1)), and one count of unlawful possession
of ammunition (§ 30305, subd. (a)(1)). Six of the second degree
robbery counts included allegations that appellant had personally
used a firearm while committing the offense (§ 12022.5, subd.
(a)). The trial court sentenced appellant to an aggregate term of
29 years 6 months in prison, including 15 years 4 months for the
firearm enhancements.2
       Appellant raises a plethora of arguments against his
conviction and subsequent sentence. We reject all but one of
these arguments, namely, that appellant is eligible for
resentencing pursuant to recently enacted section 1170,
subdivision (b). Accordingly, we vacate the defendant’s sentence
and remand this matter to the trial court for resentencing
proceedings consistent with this opinion.




1     All further statutory references are to the Penal Code
unless otherwise indicated.

2      At the sentencing hearing, the trial court incorrectly
totaled appellant’s discrete sentences. The abstract of judgment
sets forth the correct aggregate judgment.




                                 2
            FACTUAL AND PROCEDURAL BACKGROUND
I.      The Robberies
        In January 2019, appellant was charged with committing
or attempting numerous robberies (charged as counts 1-6 and 11-
12), most of which took place at retail stores throughout the Long
Beach area.
        Three of those robberies are relevant to this appeal. The
first (charged as count 6) took place at a Cricket Wireless store
(the Cricket Wireless robbery). The robber posed as a customer,
brandished a handgun at a pregnant employee, and yelled for her
to open the registers. He then emptied the registers and left the
store. A police officer who responded to the scene watched
surveillance video and spoke with the victim, who reported that
the robber was a 50-year-old Black man using a silver handgun.
        The victim later identified the robber as appellant, picking
his photograph from a six-photograph lineup. She said that
appellant was “[t]he only guy that looked familiar,” and that she
“noticed his eyes.” Upon seeing his picture, she definitively
stated, “[h]e’s the guy that came in the store.”
        The second robbery (charged as count 11) occurred at a
Subway sandwich store (the Subway robbery). Officer Kevin
Menjivar responded to the scene, where he met with the victim,
an employee, and a witness, a customer. They described the
victim as a 35- or 45-year-old Black man wearing, among other
things, a black baseball cap. This robbery was also captured on
surveillance video, which Officer Menjivar reviewed. He noted
that the suspect wore a black cap, consistent with the victim and
witness’ observations.




                                 3
       Officer Menjivar left the site of the Subway robbery when
received a report of the third robbery (charged as count 12),
which had just taken place at an ATM roughly five minutes away
(the ATM robbery). The victim said that the robber had attacked
him near to the ATM. When he retreated to his car in an attempt
to get away, the robber pursued him, grabbed hold of his pants,
and tried to yank them off. The robber succeeded in grabbing
victim’s money clip, with which he then absconded.
       A witness gave Officer Menjivar the first four digits of the
license plate number on the car the robber left in, a Volkswagen.
A police detective later ran the partial license plate number and
identified appellant as the owner of the car, a 2011 Volkswagen
Jetta.
       The witness also pointed out a black baseball cap that the
robber had dropped on the ground next to the victim’s car.
Officer Menjivar took the cap into evidence, where it was later
swabbed for DNA. Subsequent testing found that 94 percent of
the DNA collected from the hat was consistent with appellant’s
DNA.
II.    Search Warrant and Motion to Suppress Evidence
       On December 13, 2018, Detective Brian Greene obtained a
search warrant to search a residence on Cherry Avenue in Long
Beach (the Cherry house) and two cars.
       The statement of probable cause attached to the warrant
described six recent robberies in detail, including the Cricket
Wireless robbery. It also referenced a report written by Detective
Jacqueline Parkhill, one of Detective Greene’s colleagues,
detailing the similarities between the robberies, and a
conversation Detective Greene had with Detective Erik Perkett
at the Las Vegas Police Department. Detective Perkett




                                 4
forwarded information about appellant, who was suspected of a
series of similar robberies committed in Las Vegas, and told
Detective Greene that an arrest warrant filed for appellant in
Las Vegas was attached to appellant’s car.3
       Elsewhere, the warrant request described the Cherry house
and the cars to be searched, including appellant’s car. Appellant
had registered the car in his name, giving his address as the
Cherry house.
       Upon searching the Cherry house, police officers recovered
a loaded semi-automatic shotgun, ammunition, and various
pieces of clothing that matched eyewitness descriptions of how
the suspect had dressed at various robberies.
III. Bench Trial, Motion to Suppress, and Conviction
       Appellant represented himself at a bench trial. In
December 2019, appellant filed a motion to suppress evidence
(§ 1538.5), arguing, among other things, that the search warrant
was insufficient. At the hearing, after soliciting additional
argument from appellant, the trial court determined that the
affidavit was facially sufficient and that the execution of the
search warrant was valid.
       After the trial, the trial court convicted appellant of seven
counts of second degree robbery (§ 211 [counts 1-3, 5-6, 11-12]);
one count of attempted second degree robbery (§§ 211, 664
[count 4]); one count of unlawful possession of a firearm by a
felon (§ 29800, subd. (a)(1) [count 7]), and one count of unlawful
possession of ammunition (§ 30305, subd. (a)(1) [count 8]).



3    Appellant was arrested on the Las Vegas warrant on
December 13, 2018, the same day the Cherry house search
warrant issued.




                                 5
       At the sentencing hearing, the trial court sentenced
appellant to an aggregate term of 29 years 6 months. The court
selected count 1 as the base term, imposing a five-year sentence
for the robbery charge (upper term, § 213, subd. (a)(2)) and a 10-
year sentence for the firearm enhancement (upper term,
§ 12022.5, subd. (a)). For counts 2 and 12, including the ATM
robbery, the court sentenced appellant to one year each (one-third
of the middle term, § 213, subd. (a)(2)). It issued the same
sentence for counts 3, 5, 6, and 11, along with a 16-month
sentence on each count for the firearm use allegations (one-third
of the middle term, § 12022.5, subd. (a)). On count 4, the trial
court sentenced appellant to six months (one-third of the middle
term, § 664) with an additional 16-month sentence for the
firearm enhancement. On count 8, the court sentenced appellant
to eight months (one-third of the statutory term, § 30305, subd.
(a)(2)). On count 7, it sentenced appellant to eight months (one-
third of the middle term, § 29800, subd. (a)(1)). Lastly, it
sentenced defendant to an additional eight months for his
admitted prior convictions.
       Additionally, the trial court ordered appellant to pay a $300
restitution fee, a stayed $300 parole revocation restitution fine,
and an additional $70 in security and facilities assessment fees
on each conviction.
       Appellant timely appealed.
                            DISCUSSION
       On appeal, appellant argues that (1) the trial court
wrongfully denied his motion to suppress evidence obtained by a
deficient search warrant; (2) two of his seven robbery convictions
are supported by insufficient evidence; (3) the firearm sentencing
enhancements must be struck because the court failed to make




                                 6
specific findings as to any of the firearm allegations; (4) he is
eligible for resentencing pursuant to section 1170, subdivision (b);
and (5) apparent typographical errors in the abstract of judgment
and minute order must be corrected. We will address each of
these arguments in turn.
I.     Motion to Suppress Evidence
       A.     Applicable Law
       A search warrant may only issue on a showing of probable
cause. (§§ 1525, 1527.) Probable cause exists when the affidavit
supporting the warrant states facts showing “a fair probability
that contraband or evidence of a crime will be found in a
particular place.” (Illinois v. Gates (1983) 462 U.S. 213, 238–239
(Gates).) Accordingly, a warrant must establish a nexus between
the suspected criminal activities and the property to be searched.
(See People v. Hernandez (1994) 30 Cal.App.4th 919, 924.)
       “A defendant may move . . . to suppress as evidence any
tangible or intangible thing obtained as a result of a search or
seizure” if the search or seizure “without a warrant was
unreasonable” or where there was an absence of “probable cause
for the issuance of the warrant.” (§ 1538.5.) However, warrants
are presumed valid and it is the defendant’s burden to show
otherwise. (People v. Amador (2000) 24 Cal.4th 387, 393.) “A
defendant claiming that the warrant or supporting affidavit is
inaccurate or incomplete bears the burden of alleging and then
proving the errors or omissions. [Citations.]” (Ibid., [citing,
Franks v. Delaware (1978) 438 U.S. 154, 171–172]; see also
People v. Garcia (2003) 111 Cal.App.4th 715, 720.)




                                 7
       “Our review of issues related to the suppression of evidence
seized by the police is governed by federal constitutional
standards.” (People v. Lenart (2004) 32 Cal.4th 1107, 1118; see
Cal. Const., art. I, § 28, subd. (d).) “In reviewing a trial court’s
ruling on a motion to suppress evidence, we defer to that court’s
factual findings, express or implied, if they are supported by
substantial evidence. [Citation.] We exercise our independent
judgment in determining whether, on the facts presented, the
search or seizure was reasonable under the Fourth Amendment.
[Citation.]” (People v. Lenart, supra, at p. 1119.)
       B.    Analysis
       Appellant argues that the trial court erred in denying his
motion to suppress evidence because the warrant purporting to
authorize the search of the Cherry house was deficient in that it
failed to establish any nexus between his alleged criminal
activities and the house itself. However, the information
contained in the search warrant contains more than enough
information to connect the robberies to the Cherry house.
       The 10-page warrant, titled “SEARCH WARRANT and
AFFIDAVIT,” contains a detailed description of six robberies,
including details about the personal property allegedly worn,
carried, or taken by the suspect. It then establishes multiple
links between the robberies and appellant. It recounts how, upon
receiving a tip from the Las Vegas Police Department, Detective
Greene looked at photographs of appellant and determined that
he fit the description of the suspect given by victims and/or
witnesses at each of the six robberies. Detective Greene then
states that the victims of two robberies positively identified
appellant as the suspect out of a six-photograph lineup. The
victim of an additional robbery could not definitively make an




                                 8
identification, but said that “she leaned more towards”
identifying appellant as the suspect over the five other men
included in the photographic lineup. Lastly, the warrant
establishes a nexus between appellant and the Cherry house,
stating that appellant registered the car in his name, listing the
Cherry house as his address. On appeal, appellant argues that
his car registration cannot have established a nexus between him
and the Cherry house because the statement of probable cause
submitted by Detective Greene did not contain any information
about the registration. But our review of the search warrant’s
sufficiency is not constrained to the statement of probable cause.
Rather, “in reviewing the sufficiency of the facts upon which the
magistrate or judge based his or her probable cause
determination, we consider only the facts that appear within the
“‘four corners of the warrant affidavit.’ [Citation.]” (People v.
Clark (2014) 230 Cal.App.4th 490, 497.) Appellant’s proposition
that we should consider only those facts that appear within the
four corners of one section of the warrant affidavit is unsupported
by any legal authority (Benach v. County of Los Angeles (2007)
149 Cal.App.4th 836, 852 (Benach) [“An appellant must provide
. . . legal authority to support his contentions”]), and contrary to
established constitutional law (Bailey v. Superior Court (1992)
11 Cal.App.4th 1107, 1111 [“Courts should not invalidate search
or arrest warrants by imposing hypertechnical requirements
rather than a commonsense approach to probable cause”].)
         Appellant also argues that the warrant improperly
“referred to” hearsay statements made by Detectives Parkhill and
Perkett without establishing their credibility, in contravention of
the Supreme Court’s opinion in Gates. In that case, the court
held that trial courts must assess the “‘veracity’” and “‘basis of




                                 9
knowledge’” of persons supplying hearsay information that forms
the basis of probable cause for a search warrant. (Gates, supra,
462 U.S. at pp. 238–239.)
       Here, appellant specifically objects to the inclusion of
Detective Parkhill’s report theorizing that the robberies were
committed by a single perpetrator, and to Detective Perkett’s
belief that the Long Beach robberies were connected to an earlier
series of Las Vegas robberies. Neither of these statements form
the basis of probable cause for this search warrant, which, as laid
out above, was established by Detective Greene’s comparison of
appellant’s photo to witness descriptions of a suspected robber,
and by appellant’s subsequent identification by some of the
victims. In fact, Detective Parkhill’s report and Detective
Perkett’s opinion could be wholly excised from the warrant
without affecting the facts establishing probable cause.
       Once again, appellant does not provide any legal authority
for the proposition that a search warrant is facially deficient if
the attesting officer does not provide a foundation establishing
the credibility of every piece of information he encounters in
developing a theory of probable cause. (Benach, supra,
149 Cal.App.4th at p. 852; see also Gates, supra, 462 U.S. at
p. 230 [emphasizing that a search warrant’s validity turns not on
rigid tests of reliability, but on “the commonsense, practical
question whether there is ‘probable cause’ to believe that
contraband or evidence is located in a particular place”].)
       Ultimately, because the warrant established probable cause
that a search of the Cherry house would yield evidence related to
the robberies, we conclude that the trial court did not err in
denying appellant’s motion to suppress evidence.




                                10
II.     Sufficiency of the Evidence
        A.     Applicable Law and Standard of Review
        “‘When reviewing a challenge to the sufficiency of the
evidence, we ask “‘whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a
reasonable doubt.’” [Citation.] Because the sufficiency of the
evidence is ultimately a legal question, we must examine the
record independently for “‘substantial evidence—that is, evidence
which is reasonable, credible, and of solid value’” that would
support a finding beyond a reasonable doubt. [Citation.] In
doing so, we ‘view the evidence in the light most favorable to the
. . . verdict and presume the existence of every fact that the
[finder of fact] could reasonably have deduced from that
evidence.’ [Citation.] ‘We must also “accept logical inferences
that the [finder of fact] might have drawn from the
circumstantial evidence.”’ [Citation.] We do not . . . reconsider
the weight to be given any particular item of evidence.” (People v.
Navarro (2021) 12 Cal.5th 285, 302; People v. Brooks (2017)
3 Cal.5th 1, 57.)
        B.     Analysis
        Appellant contends that the evidence was insufficient to
convict on two of the seven robbery charges. Specifically, he
argues that he was not adequately identified as the perpetrator
in either the Cricket Wireless robbery or the Subway robbery.
        Appellant’s connection to the Cricket Wireless robbery was
supported by ample evidence, including the responding officer’s
testimony; surveillance video of the incident; and a positive
identification from the victim of the robbery, who both gave a
description of the robber that matched appellant’s description




                                11
and picked appellant’s photograph out of a six-photograph lineup,
definitively stating that appellant was “the guy [who] came in
here,” and noting that she recognized his eyes. This evidence is
plainly sufficient to support a conviction. (See, e.g., People v.
Sullivan (2007) 151 Cal.App.4th 524, 564 [sufficient evidence to
convict defendant where, among other things, defendant’s
appearance is consistent with both security footage of the crime
and witness descriptions]; People v. Helton (1984) 162 Cal.App.3d
1141, 1145 [positive identification of perpetrator by the victim is
sufficient evidence to support conviction].)
       Similar evidence supports appellant’s implication in the
Subway robbery. Again, the trial court was presented with
testimony from the responding officer and surveillance video of
the robbery. The court viewed the video twice during the trial.
Additionally, a hat consistent with that worn by the perpetrator
of the Subway robbery was recovered from the site of the ATM
robbery. The two robberies happened on the same night, and the
site of the ATM robbery lay just five minutes away from the
Subway robbery. A DNA test submitted into evidence found that
appellant’s DNA matched 94 percent of the DNA recovered from
the band of the hat. This also constitutes substantial evidence
supporting conviction. (See, e.g., People v. Turner (2020)
10 Cal.5th 786, 810 [statistical evidence regarding probability
that DNA matches the defendant provides substantial evidence
in support of guilty verdicts].)
       Appellant raises a number of complaints against the
convictions: neither victim provided an in-court identification, no
witness described the robber as wearing distinctive clothing, a
lack of any description of the weapon used in the Subway
robbery, and conflicting evidence about the color of the firearm




                                12
used in the Cricket Wireless robbery. However, under our
deferential standard of review, if the record contains “substantial
evidence from which a reasonable trier of fact could have found
the essential elements of the crime proved beyond a reasonable
doubt[,] ‘the possibility that the trier of fact might reasonably
have reached a different conclusion does not warrant reversal.’”
(People v. Taylor (2004) 119 Cal.App.4th 628, 639.)
III. Firearm Sentencing Enhancements
       We next consider appellant’s contention that the trial court
wrongly imposed prison terms for multiple firearm sentencing
enhancements, as it failed to expressly find whether the firearm
use allegations were true.
       A.     Applicable Law
       “Punishment for a firearm-use enhancement may be
imposed only if the trier of fact finds the enhancement allegation
to be true.” (People v. Chambers (2002) 104 Cal.App.4th 1047,
1049 (Chambers).) For a sentence to be imposed for a firearm use
allegation “the existence of any fact required . . . shall be alleged
in the [information or indictment] and either admitted by the
defendant in open court or found to be true by the trier of fact.”
(§ 12022.53, subd. (j); see also People v. Jackson (1987)
193 Cal.App.3d 393, 404 [pursuant to § 1167, trial courts are
required to make a finding on a sentencing enhancement at the
time of trial].)
       However, a trial court sitting as a finder of fact may make
implied true findings on sentence enhancement allegations by
imposing sentence enhancements consistent with the charged
allegations, as long as those enhancements do not contradict the
court’s pronouncements at trial. In Chambers, the trial court was
silent as to its finding on the charged firearm enhancement in its




                                 13
oral findings following a bench trial, and did not include a finding
on the enhancement in the minute order setting forth its
findings. (Chambers, supra, 104 Cal.App.4th at p. 1049.)
Nevertheless, at sentencing the trial court imposed a sentence on
the firearm enhancement. (Ibid.) On appeal, the Chambers court
affirmed the sentence, determining that the trial court’s ultimate
sentence supported an implied true finding on the firearm
enhancement allegations. (Id. at p. 1051)
       The Chambers court cited our Supreme Court’s application
of the same logic when evaluating analogous implied sentence
enhancements issued for the defendant’s prior felony convictions.
(Chambers, supra, 104 Cal.App.4th at p. 1050 [citing, People v.
Clair (1992) 2 Cal.4th 629, 691, fn. 17 [“At sentencing, the court
impliedly—but sufficiently—rendered a finding of true as to the
allegation when it imposed an enhancement expressly for the
underlying prior conviction”].)
       B.    Analysis
       The facts of this case are all but identical to those in
Chambers. The trial court failed to expressly find whether any of
the firearm use allegations were true at the conclusion of
appellant’s bench trial, simply stating that “all the counts in this
case were proved beyond a reasonable doubt.” The firearm use
allegations were not mentioned until appellant’s sentencing
hearing, when the trial court went on to impose sentence
enhancements on six of the firearm use allegations made against
appellant. Accordingly, we will find that the trial court made
implied true findings on those firearm allegations for which it
imposed sentence enhancements.




                                14
       Appellant urges us to turn away from Chambers and
instead follow other cases—most of which were decided before
Chambers or Clair—and find that the trial court’s failure to make
express findings entitles appellant to the inference “that the
omission was an act of leniency,” such that “the silence operates
as a finding that the enhancement allegation was not true.”
(People v. Anthony (1986) 185 Cal.App.3d 1114, 1125.) There
being so little daylight between appellant’s case and Chambers,
we are not persuaded to follow this line of older and less similar
case law.
IV. Resentencing
       Alternately, appellant argues (and the People concede) that
he is entitled to resentencing on the firearm enhancements
pursuant to recent sentencing reform law. We agree.
       A.    Applicable Law
       On January 1, 2022, while this appeal was pending, several
amendments to the Penal Code regarding sentencing took effect.
As relevant here, Senate Bill No. 567 amended section 1170,
subdivision (b) in two ways: First, it makes the middle term the
presumptive term except when circumstances in aggravation
justify imposition of the upper term and “the facts underlying
those circumstances have been stipulated to by the defendant, or
have been found true beyond a reasonable doubt at trial by the
jury or by the judge in a court trial.” (§ 1170, subd. (b)(1) & (2),
as amended by Sen. Bill No. 567 (2021–2022 Reg. Sess.); Stats.
2021, ch. 731, § 1.3, eff. Jan. 1, 2022.) Second, if any of certain
specified circumstances was “a contributing factor in the
commission of the offense,” the court must impose the lower term
unless the court finds aggravating circumstances outweigh the
mitigating circumstances such that imposition of the lower term




                                15
would be contrary to the interests of justice. (§ 1170, subd. (b)(6),
added by Sen. Bill No. 567.)
       B.     Analysis
       We agree with the parties that appellant, whose judgment
is not yet final, is entitled to retroactive application of the
ameliorative changes to section 1170 that took effect pursuant to
Senate Bill No. 567 on January 1, 2022. (People v. Flores (2022)
73 Cal.App.5th 1032, 1039 [“The People correctly concede the
amended version of section 1170, subdivision (b) that became
effective on January 1, 2022, applies retroactively in this case as
an ameliorative change in the law applicable to all nonfinal
convictions on appeal”].)
       Appellant’s upper term sentence on his base term sentence
is inconsistent with the amendments to section 1170, subdivision
(b) because there is no indication in the record that the
aggravating circumstances were proved to the court beyond a
reasonable doubt, admitted by appellant, or were circumstances
relating to appellant’s prior convictions based on a certified
record of convictions. (§ 1170, subd. (b)(1), (2) & (3).) In addition,
based on the newly added provisions in section 1170, subdivision
(b)(6), appellant’s counsel may be able to argue different factors
in mitigation that would require imposition of the lower term, not
just on the base term enhancement but on each subsequent
firearm sentencing enhancement.
       Remand is therefore appropriate in this case to permit the
trial court to resentence appellant in accordance with Senate Bill
No. 567’s amendments to section 1170. (People v. Jones (2022)
79 Cal.App.5th 37, 45 (Jones).)




                                 16
       On remand, the trial court must fully resentence appellant
on all counts in accordance with the full resentencing rule
described by our Supreme Court in People v. Buycks (2018)
5 Cal.5th 857 (Buycks). The full resentencing rule directs that
“when part of a sentence is stricken on review, on remand for
resentencing ‘a full resentencing as to all counts is appropriate,
so the trial court can exercise its sentencing discretion in light of
the changed circumstances.’” (Buycks, supra, at p. 893.) “As
more commonly applied, the full resentencing rule allows a court
to revisit all prior sentencing decisions when resentencing a
defendant.” (People v. Valenzuela (2019) 7 Cal.5th 415, 424–425
(Valenzuela); Buycks, at p. 893.) This includes “revisiting such
decisions as the selection of a principal term, whether to stay a
sentence, whether to impose an upper, middle, or lower term, and
whether to impose concurrent or consecutive sentences.” (Jones,
supra, 79 Cal.App.5th at p. 46; Valenzuela, supra, at p. 425.)
V.     Corrections
       Finally, appellant points out a number of apparent
typographical errors made in the recording of the sentence and
related fees orally imposed by the trial court. However, because
we vacate appellant’s sentence and remand for resentencing, any
errors in the now-inoperative original sentencing documents are
rendered moot. (People v. Rojas (2015) 237 Cal.App.4th 1298,
1301–1302 [appellant’s contention of sentencing errors mooted
when the matter is remanded for resentencing].)
                           DISPOSITION
       The implied true findings on the firearm enhancements
(§ 12022.5, subd. (a)) are vacated. The sentence is vacated, and
the case is remanded. On remand, the trial court will resentence
appellant in accordance with section 1170, subdivision (b), as




                                 17
amended by Senate Bill No. 567, and with the full resentencing
rule as set forth in Buycks, supra, 5 Cal.5th 857. After
resentencing, the clerk of the court shall prepare an amended
abstract of judgment to reflect the new sentence and forward a
certified copy of the amended abstract of judgment to the
Department of Corrections and Rehabilitation. In all other
respects, the judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                       _____________________, J.
                                       ASHMANN-GERST


We concur:



________________________, P. J.
LUI



________________________, J.
CHAVEZ




                                  18